Citation Nr: 1633681	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



The Veteran served on active duty from June 1968 to June 1970, and from May 1975 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It is currently under the jurisdiction of the Atlanta RO.  

In September 2012, the Board denied the claim for service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the September 2012 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In January 2015, the Board granted service connection for an acquired psychiatric disorder, other than PTSD (later characterized as unspecified depressive disorder by the RO) and remanded the issue of service connection for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's January 2015 remand, the Board noted that in a March 2006 statement, the Veteran indicated that he witnessed the death of a fellow servicemember who was run over by a tank during a night training exercise.  The Veteran indicated that the incident occurred in January 1970, while he was assigned to 1st Battalion, 67th Armor, 2nd Armored Division at Fort Hood, Texas.  The Veteran also stated that he witnessed a soldier commit suicide on a firing range in May 1970, while assigned to the same unit.  The Board requested that the RO undertake any necessary action to verify these stressors, to include contacting the Joint Service Records Research Center (JSRRC).  The RO then performed the request development and indicated the following with regard to the second stressor:

(W)e received a response from JRSSC stating that they researched the US Army historical records that are available to their office and coordinated the research with their research with the National Archives and Record Administration located in College Park, Maryland.  They were not able to locate any unit records pertaining to the 1st Battalion, 67th Armor, Fort Hood, for the calendar year 1970.  They also stated that the reviewed other historical documents that are available to the office and they were not able to document the suicide death of an unnamed soldier at Fort Hood, Texas during 1970.  

The Board has reviewed the March 2006 stressor statement.  The Veteran indicated that this event took place on approximately May 15, 1969 and that it was not a suicide, but an accidental shooting.  Thus, the details of the stressors were incorrectly reported and another verification must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or other appropriate agency as necessary, to verify the stressor of: while stationed with the 1st Battalion, 67th Armor, Fort Hood, for the month of May 1969, that there was an accidental shooting and death on the firing range of an unnamed soldier at Fort Hood, Texas.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, must be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative must be notified of this fact.  The efforts taken to obtain the corroborating information must be explained, and any further action to be taken must be described.

2.  If the military stressor is independently verified, schedule the Veteran for a VA PTSD examination by an appropriate medical professional.  The examiner must thoroughly review the Veteran's record.  The examiner must provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD, and, if so, whether it is at least as likely as not (probability of 50 percent or greater) that it is related to any independently verified military stressor.  The examination report must include a complete rationale for all opinions expressed.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


